Citation Nr: 0828656	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  01-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that declined to reopen a previously 
denied claim for service connection for left ear hearing 
loss.  

In November 2002, the Board reopened the claim for service 
connection for left ear hearing loss, and in October 2003, 
remanded it for further development.  

In September 2005, the Board denied service connection for 
left ear hearing loss.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  In a September 2007 order, the Court vacated 
the Board's September 2005 decision and remanded the matter 
to the Board for reasons that will be explained below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2007 memorandum decision, the Court 
indicated that a remand is required in this case due to 
deficiencies in the analysis the Board provided to support 
its September 2005 denial of the veteran's claim.  
Specifically, the Court found that the Board did not provide 
adequate reasons and bases to support its rejection of a 
November 2002 medical opinion that stated: "I have reviewed 
medical service record of hospital admission report [A]pril 
1958 and the patients description of surgical procedure 
performed left neck with subsequent changes in hearing that 
side and tinnitus.  It seems more likely than not that this 
is undoubtedly service connected."  

The Court also found that the Board's decision was not 
supported by a June 2004 medical opinion wherein a VA 
examiner opined: "1. Pt may have had surgery with 
subs[e]quent hearing loss in the left ear, but there is no 
evidence to support this claim since his records are 
unavailable.  2. Pt was not deaf in his left ear after 
surgery as he claims.  An audiogram from 1995 shows 
residential [sic] hearing loss in the left ear.  3. Pt has 
had numerous audiograms that strongly suggest psenlolpoacusis 
or underlying.  4. There is no evidence to support service 
connected hearing loss in the right ear.  5. PT does have a 
severe hearing on the 2-4 ktta range, but the nature of this 
hearing loss cannot be resolved without speculation by the 
examiner due to the above listed inconsistencies and the lack 
of objective clinical evidence."

The Board acknowledges that the June 2004 opinion on which it 
relied did not specifically contradict the 2002 opinion.  
Under applicable law, the Board may only reject medical 
evidence on the basis of independent medical evidence.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, the 
Board notes that VA has a heightened duty to consider the 
applicability of the benefit of the doubt rule, assist the 
veteran in developing the claim, and to explain its decision 
in this case because the veteran's service medical records 
were destroyed.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Thus, the Board finds a remand is necessary to obtain a 
medical opinion that not only addresses whether it was more 
likely than not that the veteran underwent the claimed 
surgeries on his neck and left ear and that the veteran's 
hearing loss was caused by the claimed surgical procedures, 
but also reconciles all of the medical findings and 
conclusions of record.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination to determine the cause 
of his left ear hearing loss.  All 
necessary special studies or tests are 
to be done and all findings described 
in detail.  The claims file must be 
made available to the examiner for 
review.  The examiner must opine as to 
whether it is at least as likely as not 
that the veteran underwent the claimed 
surgeries on his neck and/or his left 
ear during his period of active 
service.  He or she must also state 
whether it is at least as likely as not 
that the veteran's left ear hearing 
loss was caused by the claimed surgical 
procedures or any other incident in 
service.  In offering these 
assessments, the examiner must 
acknowledge and comment on the November 
2002 and June 2004 VA nexus opinions.  
All findings and conclusions should be 
set forth in a legible report.

2.	Thereafter, the appeal should be 
readjudicated.  If the benefit sought 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with 
an SSOC and afforded the appropriate 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

